Citation Nr: 0804035	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation, prior to April 2, 
2007, for two shell fragment wounds to the face, one on the 
left side of the face, and one on the left side of the jaw 
and lower lip, each evaluated as 10 percent disabling, and to 
increased evaluation in excess of 30 percent for scars 
residual to a shell fragment wound of the left side of the 
face, left side of the jaw, and lower lip from April 2, 2007, 
to include nerve damage, muscle damage, loss of teeth, gum 
damage, and damage to the jaw (mandible).

2.  Entitlement to an evaluation in excess of 10 percent 
prior to April 2, 2007, and to an evaluation in excess of 20 
from April 2, 2007, for degenerative arthritis, right hand, 
with bony deformities of the third and fourth fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1943 to May 1946.  
His awards and decoration in service include, among others, 
the Combat Infantryman Badge and Purple Heart.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO & IC) which denied an evaluation in excess of 10 
percent for degenerative arthritis, right hand, with bony 
deformities of the third and fourth fingers, and denied an 
evaluation in excess of 10 percent each for a scar, residual 
to shell fragment wound, left side of the face, and a scar, 
residual to shell fragment wound, left side of jaw and lower 
lip.  During the pendency of this appeal, the evaluation for 
degenerative arthritis, right hand, was increased to 20 
percent, effective April 2, 2007, and the evaluation for 
scars of the face was increased to 30 percent.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in December 2007 
by the undersigned Veterans Law Judge.  

The RO interpreted the veteran's claim for an increased 
evaluation for his shell fragment wounds of the face as 
limited to an increased evaluation for service-connected 
scars.  The veteran has disagreed, at some length, with the 
RO's interpretation of his claim as limited to evaluation of 
scarring of the face.  Following the November 2003 rating 
decision, the veteran, in an August 2004 statement, clearly 
stated, "You rated me 10% for the scar on my face, left 
side, but you give me nothing for the jaw, the gum damage or 
for the 14 teeth that were lost at the time of the injury.  
This injury has affected my ability to eat, to talk, . . . 
."  The portion of the claim and disagreement not addressed 
by the RO is discussed in the REMAND appended to this 
decision.  Manlincon v. West, 12 Vet. App. 238, 240 (1999) 
(an NOD may not only express dissatisfaction with RO decision 
but also with RO's failure to adjudicate) (Where NOD has been 
submitted but no SOC has been issued, Board has jurisdiction 
to REMAND rather than refer claim).  

During his December 2007 hearing before the Board, the 
veteran testified that he was having increased difficulty 
grasping and holding items and that he had lost sensation to 
the tips of his fingers.  This testimony may be interpreted 
as raising a claim of entitlement to an increased evaluation 
for service-connected carpal tunnel syndrome, right hand.  
This claim is REFERRED to the RO for action.   

The veteran testified that his shell fragment wounds required 
surgical treatment near his nose.  Photographs disclose a 
scar under the left side of the veteran's nose.  The RO 
should determine whether that scar was incurred in service or 
during treatment of a service-connected disability.  The 
veteran testified before the Board about pain in the right 
hand.  Radiologic examination conducted in 2007 disclosed a 
retained metallic fragment at the thenar eminence of the 
right hand.  The RO should determine whether there is a scar 
in that area and whether that scar is tender or painful.  
These claims are REFERRED to the RO for action.   

The claims of entitlement to an increased evaluation in 
excess of 50 percent for scarring residual to a shell 
fragment wound of the left side of the face, jaw, and lower 
lip, to include on the basis of nerve,  muscle, bone, or gum 
damage or loss of teeth, and the claim for an evaluation in 
excess of 10 percent prior to April 2, 2007, for degenerative 
arthritis, right hand, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no evidence that the veteran's disfigurement due 
to a scar of the left lower lip, left chin, left cheek, and 
left jaw changed after the veteran submitted the claim at 
issue.  

2.  A shell fragment wound of the left check and scarring of 
the left jaw and lower lip and chin result in result in 
visible asymmetry of the lower lip, and mild, but visible, 
asymmetry of the chin and left jaw, with visible or palpable 
tissue loss below the mouth and at the jaw and jaw line, 
although there is no gross distortion of any feature.

3.  From April 2, 2007, the veteran's arthritis of the right 
hand is manifested by bony deformity of three joints of the 
third (long) finger and two joints of the fourth (ring) 
finger, but not by bony deformity of any other finger or of 
the thumb.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, criteria for a 50 
percent evaluation for a service-connected shell fragment 
wound scar, left side of jaw, left cheek, and lower lip, are 
met, both prior to and from April 2, 2007.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

2.  From April 2, 2007, criteria for an evaluation in excess 
of 20 percent for degenerative arthritis, right hand, with 
bony deformities of the third and fourth fingers, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp 2006); 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5219 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected scarring of 
the face and arthritis of the right hand are more disabling 
than the evaluations currently assigned reflect.
Duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter issued in November 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims of entitlement to higher ratings for his 
service-connected disabilities, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
particular, this letter described, at length, the many types 
of evidence the veteran could submit to substantiate his 
claims, including statements from himself or others, VA or 
private medical evidence, medical opinions, and the like.  
This notice was sufficient to advise the veteran to submit 
any evidence in his possession.

No additional notice of the five elements of a service-
connection claim, as is now required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), was provided to the veteran prior to 
the final readjudication of the claim.  However, the veteran 
was clearly advised of the criteria for increased ratings.  
The veteran may disagree with any effective date assigned as 
a result of this decision.  As to the claim denied in this 
decision, no change in any effective date will be assigned, 
so this adjudication results in no prejudice to the veteran.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him examinations as to the severity of his 
disabilities, including color photographs of his scars.  The 
veteran gave testimony before the Board.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Significantly, neither the veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of any 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board will now turn to the merits of the 
claims.

Claims for increased evaluations

By rating decisions issued soon after the veteran's service 
discharge in 1945, the veteran was granted service connection 
for scars of the lower jaw and mouth as residual to shell 
fragment wounds.  Each of two scars was evaluated as 10 
percent disabling under Diagnostic Code (DC) 7800.  By a 
rating decision issued in August 2001, the RO granted service 
connection for degenerative arthritis, right hand, and 
assigned a 10 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. 

1.  Claim for increased evaluation, facial scars

Under the criteria in effect when the veteran submitted his 
claim for an increased evaluation in October 2002, DC 7800 
(as amended effective in August 2002) provides that 
disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or, with six or more characteristics of 
disfigurement, will be rated as 80 percent disabling.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or, 
four or five characteristics of disfigurement, warrants a 50 
percent rating; with two or three characteristics of 
disfigurement, or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, the disability will be rated at 30 percent.  38 
C.F.R. § 4.118, DC 7800.

The amended version of DC 7800, Note 1, defines the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118.  Those characteristics are: scar 5 
or more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) at wider part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal in an area exceeding six square inches (39 sq. cm.); 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and, skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

A scar is rated according to location, type, and 
characteristics.  Disability due to pain or muscle injury 
related to an injury resulting in a scar are distinct 
manifestations from the disfigurement due to a scar.  The 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
Where, however, separate and distinct manifestations have 
arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the 
conditions overlaps.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Factual background

The clinical records reflect that the veteran required 
additional plastic surgery after initial suturing of his 
facial wounds in service, including a surgical graft to the 
mandible and the gums inside his mouth.  The final plastic 
surgery was completed prior to 1950.  The scar has been 
stable since that time.  

The veteran's scar was examined in July 2003.  Scarring from 
the left side of the mouth at the lower lip, down to the jaw,  
was two inches in length.  The scar was mildly depressed and 
depigmented.  Another portion of the scar connected to the 
lower lip.  This area of the scar was also depressed, and 
measured 3/4" in length.  On the inner portion of the lower 
lip on the left side, there were also irregular scars visible 
with depigmentation.  The examiner stated that the outside 
scars caused mild disfigurement.  Color photographs were 
obtained.  Seven photographs, dated in August 2003, are 
associated with the claims file.  These photographs disclose 
easily visible asymmetry of the lower lip.  This asymmetry 
could be described as "gross" distortion, given the size of 
the distortion compared to the size of the lower lip, 
although the distortion is not unsightly.  The photographs 
also disclose visible, but mild, asymmetry of the left side 
of the chin and jaw as compared to the right.  

On VA examination conducted in April 2007, the examiner 
described the scar on the veteran's face as one long scar, 
with five segments dividend by direction, extending along the 
left jaw line, then up the left cheek to the labial fold of 
the left cheek, and then under the left side of the mouth to 
just beyond the midline of the lower lip, with another 
segment of the scar running from the labilal fold to the left 
corner of the mouth.  In all, the segments measured more than 
14 cms in length, and some aspects of the scars were 
depressed, some were elevated, some were depigmented, and 
some were hyperpigmented.  The examiner did not describe the 
scarring on the inside of the veteran's mouth, but it is 
clear from the evidence that shell fragment completely 
penetrated through the veteran's cheek, affecting the gums 
and mandible and causing scarring on the inside of the 
veteran's mouth.  The examiner stated that photographs would 
be associated with the claims file, but no photograph from 
the 2007 VA examination is of record.  

Analysis

The veteran's scar was evaluated as two separate scars, each 
10 percent disabling, prior to April 2007.  The RO has now 
evaluated the entire scar area together, and has applied a 30 
percent evaluation, based on asymmetry of the lips.  However, 
it would have been more favorable to the veteran to find that 
the veteran met criteria for a 30 percent evaluation for the 
scar around the mouth and assign a separate, 10 percent, 
compensable evaluation for the scar on the jaw, which clearly 
appears, in the 2003 photographs, to have a depressed area 
near the jaw line.  

However, since the RO has evaluated the facial scarring as a 
whole, as one scar, the Board finds that the symptomatology 
of the veteran's scar as a whole more nearly approximates the 
criteria for a 50 percent evaluation, since it affects the 
asymmetry of the cheeks, chin, and jaw as well as the mouth, 
although the asymmetry of the lower lip is more noticeable 
than the other changes, and is more than 5 inches in length, 
and is manifested by both elevation of tissue in some areas 
and depression of tissue in other areas.  In addition, there 
is no evidence as to whether the scar is adherent to the gums 
or bone, and it is not clear whether the scar may be 
considered adherent since there was complete penetration of 
the face into underlying structures.  In addition, it is not 
clear whether there are residuals inside the mouth which 
should be considered when the evaluation for the scar is 
assigned.  

For these reasons, the Board finds that a 50 percent 
evaluation is warranted for the veteran's shell fragment 
wound scars of the face.  The evidence does not reflect that 
the veteran's facial scar has changed in severity during the 
pendancy of the claim.  To the extent that photographs 
subsequent to the VA examination conducted in 2003 might have 
disclosed decreased disfigurement, so that an evaluation in 
excess of 30 percent would not be warranted, any evidence 
which might have been disclosed cannot be considered by the 
Board, since no photographs dated after 2003 are associated 
with the claims files.  

The Board has resolved reasonable doubt in the veteran's 
favor in assigning the 50 percent evaluation.  There is no 
evidence that the veteran meets six or more characteristics 
of scar disability, and the photographs associated with the 
record are unfavorable to such a finding.  No criterion for 
an evaluation in excess of 50 percent is met, as the Board 
finds that, if the scarring were to be evaluated as two 
scars, only one of the scars would warrant a separate 30 
percent evaluation.  However, the scarring other than at the 
mouth does not result in such visible asymmetry as to warrant 
a separate, compensable evaluation, even considering the 
number of features affected.  Therefore, the preponderance of 
the evidence is against an evaluation in excess of 50 
percent.   

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
A 50 percent evaluation, but no higher evaluation, is 
warranted for the veteran's shell fragment wound scars of the 
face, both prior to and from April 2, 2007.  

2.  Claim for evaluation in excess of 20 percent for 
arthritis, right hand

In a rating decision issued in August 2001, the veteran was 
granted service connection for degenerative arthritis, right 
hand.  The veteran underwent surgery to alleviate service-
connected carpal tunnel syndrome, right hand, secondary to 
loss of left arm at the elbow, in December 2001.  

Radiologic examination conducted in April 2007 disclosed 
severe erosive arthritis.  The veteran was able to 
approximate or touch each of his fingers to his thumb, and 
was able to touch the median transverse fold of the palm, but 
each of the three joints in the third (long) finger (distal 
interphalangeal (DIP), metacarpophalangeal (MCP), and 
proximal interphalangeal (PIP)) were fixed in flexion.  Two 
joints of the ring finger (MCP and PIP) were fixed in 
flexion.  

The veteran's degenerative arthritis of the right hand is 
evaluated under DCs 5010 and 5219.  DC 5010 is used to 
evaluate traumatic arthritis, and provides that, where there 
is compensable limitation of motion, the veteran should be 
evaluated based on that limitation.  Limitation of a finger 
may be evaluated under DCs 5216 through 5219 if there is 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.   

Notes prior to DCs 5216 to 5223 state that, if both the MCP 
and PIP joints of a digit are ankylosed, the digit is to be 
evaluated for unfavorable ankylosis, even if each joint of 
the digit is individually fixed in a favorable position.  
Because both the MCP and PIP joints of the third and fourth 
fingers are fixed in flexion, the veteran is evaluated on the 
basis of unfavorable ankylosis of the third and fourth 
fingers, even though he is able to touch his thumb and the 
transverse fold of the palm with each of those two fingers.  
Under DC 5219, the maximum schedular evaluation which may be 
assigned for ankylosis of the third and fourth fingers of the 
major hand is 20 percent.  That is the rating which has been 
assigned.  

The Board is unable to find any other Diagnostic Code which 
would warrant an evaluation in excess of 20 percent for 
ankylosis of these two fingers.  The veteran retains the 
ability to approximate the thumb, so the evidence is 
unfavorable to a finding that there is amputation or 
equivalent loss of use of either of these fingers, so as to 
warrant an evaluation in excess of 20 percent.  There is no 
regulation which provides a criterion which would allow an 
evaluation in excess of 20 percent for disability of the 
third and fourth fingers, in the absence of findings 
equivalent to amputation.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for disability of the 
third and fourth fingers.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for an 
increased evaluation in excess of 20 percent must be denied.  
 
Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented which the UnderSecretary or Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

There is no evidence that the veteran's shell fragment wounds 
of the face or the degenerative arthritis of the right hand, 
from April 2, 2007, have caused such marked interference with 
work-like tasks, such as activities of daily living, or 
necessitated frequent periods of hospitalization, so as to 
render impractical the application of regular schedular 
standards.  The veteran himself does not contend that he is 
entitled to an extraschedular evaluation for any service-
connected disability considered in this decision, standing 
alone.  In the absence of unusual disabling factors related 
to a service-connected disability at issue in this decision, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash, supra.


ORDER

An increased evaluation from 30 percent to 50 percent for 
shell fragment wound scars of the left cheek, jaw, mouth, and 
lower lip is granted, both prior to and from April 2, 2007, 
subject to law and regulations governing the award of 
monetary compensation; the appeal is granted to this extent 
only.

The appeal for an evaluation in excess of 20 percent from 
April 2, 2007, for degenerative arthritis, right hand, with 
bony deformity of the third and fourth fingers, is denied.  




REMAND

The veteran contends that he entitled to an increased 
evaluation in excess of 50 percent for injuries residual to a 
shell fragment wound of the left side of the face, left side 
of the jaw, and lower lip, to include on the basis of nerve 
damage, muscle damage, loss of teeth, gum damage, and damage 
to the jaw (mandible).  November 1944 service medical records 
disclose that the veteran was hit by a shell fragment that 
caused a compound, comminuted, fracture of the left 
mandibular body, fracturing two teeth and requiring 
extraction of additional teeth and wiring of the jaws, as 
well as a graft, and also required repair of the gum.  The 
service medical records also raise some question as to 
whether a fracture of the mandible was incurred in service as 
well.  In any event, the veteran seeks a higher evaluation 
for his service-connected facial injuries, or a separate 
grant of service connection, for a fracture of the mandible.  
Manlincon, supra.   

The veteran also contends that he is entitled to service 
connection for loss of teeth.  Certainly, the service medical 
records disclose that the veteran was missing only a few 
teeth prior to this injury.  Within a brief period after the 
injury, numerous teeth were extracted, and the veteran was 
fitted for a lower denture; later in service he was also 
fitted for an upper denture.  Dental ratings of record 
suggest that loss of teeth #19, #20, and #21 was due to 
trauma.  A 1960 dental rating states that loss of teeth #2 
though #10, #14, #18 through #27 and #29 though 31 was 
incurred in service.  The veteran is entitled to a statement 
of the case addressing this claim.  Manlincon, supra.   

The veteran also contends that the shell fragment wound left 
him with difficulty with mastication and speech.  The veteran 
should be evaluated to determine whether there was any nerve 
damage or muscle damage that, in pertinent part, affected 
mastication or speech.  Medical opinion as to whether there 
is nerve damage, including with consideration of DC 8207, 
should e sought.  Development of medical evidence should be 
conducted to determine whether there is damage to a specific 
muscle or muscle group, to including in the area where 
muscles, such as muscles of the neck, would attach to the 
affected portion of the left jaw.  The RO must also consider 
DC 5325, which provides a minimum 10 percent evaluation for 
injury of the facial muscles.  

Consideration must be given to whether there are other 
manifestations of the service-connected scar that would 
support the assignment of a separate, compensable evaluation 
under another diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (impairments associated with a veteran's 
service-connected disability may be rated separately unless 
they constitute the same disability or the same 
manifestation).  The veteran testified, at his December 2007 
hearing before the Board, that his scarring, particularly at 
the lower lip, was uncomfortable and annoying.  The scarring, 
both external and inside the mouth, should be examined to see 
if the scarring or any portion thereof is tender and painful, 
and to determine the etiology of the burning and aching 
described by the veteran.  The examiner(s) should consider 
whether the discomfort and burning or aching of the scar 
described by the veteran may be compensated as neuritis or 
neuralgia or other nerve pain or as a tender or painful scar. 

The evidence does not reflect that range of motion of the 
fingers of the right hand was evaluated prior to April 2, 
2007.  At his hearing before the Board, the veteran indicated 
that his limitations of use of the right hand had increased 
prior to that April 2007 VA examination.  The veteran should 
be afforded the opportunity to submit evidence as to 
disability of the right hand prior to April 2, 2007.  Medical 
opinion as to the date of onset of bony deformity of the 
third and/or fourth fingers should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded notice 
as required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify or submit any 
evidence relevant to the issues remaining 
on appeal, including non-VA medical 
evidence, to include physical therapy 
records, radiologic examinations, 
photographs, and the like.  In particular, 
the veteran should submit or identify any 
evidence relevant to the condition of his 
right hand prior to April 2, 2007, 
including whether there was any deformity 
of a finger.

3.  VA clinical records from April 2007 to the 
present should be associated with the claims 
file.   

In addition, physical therapy records from 
October 2001 through April 1, 2007 should be 
obtained, to determine whether there are any 
evaluations of the veteran's right hand.  

4.  The veteran should be afforded dental and 
orthopedic examination of the face and jaw.  The 
claims folder must be made available to and 
reviewed by the examiner(s) prior to completion 
of the examination report, and the examination 
report must reflect that the claims folder was 
reviewed.  The examiners should describe any and 
all effects of the veteran's service- connected 
gunshot wound to the left face and jaw.  The 
examiner(s) should state whether the scar or 
other effect of the gunshot wound produces 
limitation of function of the jaw or mandible.  
Each examiner should describe any limitation of 
function of the jaw (e.g., limitation of motion, 
neurological impairment, pain with use, or other 
symptoms).  

(a) The orthopedic examiner should identify 
provide an opinion as to whether the veteran has 
current residuals of a comminuted, compound 
fracture of the mandible incurred in service.  
The examiner should provide an opinion as to 
whether the veteran incurred a fracture of the 
maxilla in service.  If the opinion cannot be 
provided without resort to speculation, the 
examiner should so state.  The examiner should 
describe any muscle injury residual to shell 
fragment wounds of the face and jaw, including 
any effect on mastication or speech.  

(b) The dental examiner should describe any 
residual of the shell fragment wound affecting 
the inside the veteran's mouth, to include 
scarring, abnormality of the gum or one, and the 
like.  The dental examiner should provide an 
opinion as to which teeth were lost as a direct 
result of dental trauma.  The examiner should 
state whether teeth were lost secondary to dental 
trauma, trauma to the mandible or maxilla, or to 
the lower lip, or as a result of medical care 
required to treat the fragment wound injuries.  
The dental examiner should provider an opinion as 
to why the veteran's remaining teeth were 
extracted after he incurred a shell fragment 
wound of the left jaw, if possible, and should 
provide an opinion as to whether it is at least 
as likely as not (a 50 percent or greater 
likelihood) that the tooth extractions which were 
not due to dental trauma were required as a 
result of the treatment required for injuries due 
to the shell fragment wound.  

5.  The veteran should be afforded neurological 
evaluation of the area of shell fragment wound 
injury.  The claims folder must be made available 
to and reviewed by the examiner(s) prior to 
completion of the examination report, and the 
examination report must reflect that the claims 
folder was reviewed.  The examiner who conducts 
neurological examination should identify each 
nerve and area of innervation affected by the 
residual to shell fragment wounds of the face and 
jaw, including whether there is loss of 
innervation of any facial muscle.  The examiner 
should state whether the veteran's complaints of 
burning and aching in the scar region, especially 
at the lower lip and inside the mouth, disclose 
nerve injury, to include neuritis or neuralgia.

6.  The examiner who conducts evaluation of the 
veteran's right hand should provide an opinion as 
to whether the date of onset of bony deformity of 
two joints of any two fingers was prior to April 
2, 2007, and should indicate the date of probably 
onset of such severity of degenerative arthritis 
of the right hand.  If the opinion cannot be 
provided without resort to speculation, the 
examiner should so state.  

7.  After determining whether any additional 
evidentiary development is necessary and 
accomplishing such, a statement of the case (SOC) 
should be issued addressing the veteran's 
contention that he is entitled to a increased or 
separate, additional evaluation(s) for effects of 
the injuries which caused his service-connected 
scar, left face and jaw.  If a substantive appeal 
for any issue addressed in this SOC is required, 
the veteran should be so advised with 
specificity, and the veteran should be 
specifically advised of the date on which his 
appeal rights expire.  If any benefit sought is 
not granted, and timely substantive appeal has 
been submitted, the claim issue should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


